department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-3527-99 uilc 216-dollar_figure internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer x year year year year year year year issue s whether the taxpayer was required to seek approval of the commissioner pursuant to sec_442 before changing its accounting_period in year whether the taxpayer could carry forward its net operating losses from prior tax years to its short_period for year whether the taxpayer’s failure to qualify for sec_216 cooperative_housing_corporation status in the short_year prevented it from qualifying in subsequent taxable years conclusion the taxpayer was not required to seek the approval of the commissioner in order to change its accounting_period the taxpayer can carry forward its net operating losses the taxpayer’s failure to qualify for cooperative_housing_corporation status in the short_year does not affect its qualification in other years facts the taxpayer incorporated in year and began filing tax returns on a calendar_year basis in year it acquired land and a building and qualified as a cooperative_housing_corporation under sec_216 in year it sold shares of stock to x an unrelated entity in connection with a lease of commercial property in the building x made pre-paid rental payments in january of year that caused it to lose its qualification as a cooperative because of the rule in sec_216 the taxpayer filed a short_year return for the period ending january year attaching the following statement to the return the corporation is hereby changing its fiscal tax_year under the provisions of reg c it does hereby affirm that the conditions contained in that regulation are met and there is no infirmity in making the automatic election to change its year from a calendar_year to one which ends on january the taxpayer filed a 12-month return for the year ended january year the taxpayer has subsequently filed on the basis of years ended january while it was a cooperative_housing_corporation the taxpayer incurred net operating losses for year year year year and year the taxpayer used those losses in the short_year return for the year ended january year law and analysis sec_1_442-1 provides that a c_corporation can change its annual_accounting_period without prior approval of the commissioner if the corporation complies with the relevant procedural rule and meets five requirements based on your submission the procedural requirements were met and all five substantive requirements listed in the regulations were also met the regulations under sec_442 do not provide any special rules for cooperative housing corporations that would change this result for the years in question net operating losses could be carried back taxable years and forward taxable years for purposes of net operating losses a fractional part of a year that is a taxable_year under sec_441 and sec_7701 is treated as a taxable_year sec_1_172-4 valley paperback manufacturers inc v commissioner tcmemo_1975_311 discussion of legislative_history accordingly absent any authority to the contrary the taxpayer should be able to use its net operating losses from year sec_1 through in the short_year ended january year the regulations under sec_172 do not provide any special rules for cooperative housing corporations furthermore there is nothing in sec_216 or the regulations thereunder that prevents use of the carryforward indeed we would not expect to find such a limitation in the cooperative_housing_corporation provisions those provisions are designed to place the owner occupants of housing cooperatives in the same place as homeowners with respect to the deduction of mortgage interest real_estate_taxes as well as depreciation for those shareholders owning interests for business or investment purposes in other respects the corporation generally is subject_to the same rules as other corporations accordingly we see no reason why the taxpayer could not change its annual_accounting_period and use the net_operating_loss carryforward against its income for that period a corporation having the characteristics set forth in sec_216 in a taxable_year is a cooperative_housing_corporation in that year a corporation not having those characteristics is not a cooperative_housing_corporation in that year as revrul_59_257 1959_2_cb_101 states whether or not a corporation is a cooperative_housing_corporation as defined in the code must be determined with respect to each year in other words the determination is made for each year independent of other years and the corporation’s status as a cooperative_housing_corporation can change from year to year accordingly the taxpayer’s failure to qualify as a sec_216 cooperative_housing_corporation in a short taxable_year does not prevent it from qualifying in subsequent years case development hazards and other considerations our answers presuppose that the facts presented are correct if any of them are not the taxpayer may not have qualified for the automatic change in its accounting_period if development of the facts indicate that this is the case the taxpayer should have filed a return for calendar_year with the consequences that flow from that which include potential disallowance of cooperative_housing_corporation status for the entire tax_year and a requirement that the net_operating_loss carryforward be used up in the calendar_year return we considered that the taxpayer’s plan was abusive and should be challenged on such a basis however after reflecting on this we do not think that such an argument should be made and the transaction allowed while the plan adopted by the taxpayer allowed it to in effect cushion the effects of a one-time receipt of income for one month without losing its cooperative_housing_corporation status for the rest of the year we observe that the shareholders would not be entitled to the benefits of sec_216 and the passthrough of deductions allowable under sec_216 for that month given this analysis and the statutory scheme that seems to allow this we would not recommend challenging the transaction if you have any further questions please call the branch telephone number by gerald m horan senior technician reviewer income_tax accounting branch
